               Case 3:19-cr-00102-EMC Document 42 Filed 01/16/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KIMBERLY HOPKINS (MABN 668608)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Kimberly.hopkins@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   NO. CR 19-0102 EMC
                                                     )
14           Plaintiff,                              )   UNITED STATES’ MOTION TO DISMISS
                                                     )   COUNTS 2, 3, AND 4 OF THE INDICTMENT
15      v.                                           )   AND [PROPOSED] ORDER
                                                     )
16   JOHN C. FRY,                                    )
                                                     )
17           Defendant.                              )
                                                     )
18

19           With leave of the Court, and pursuant to the Plea Agreement (ECF No. 31) and Federal Rule of
20 Criminal Procedure 48(a), the United States moves to dismiss Counts Two and Three of the Indictment

21 in the above captioned case against John C. Fry, charging him with misuse of a computer in violation of

22 18 U.S.C. § 1030(a)(2), and moves to dismiss Count Four of the Indictment, charging Mr. Fry with use

23 of a social security number in violation of 42 U.S.C. § 408(a)(8), with prejudice.

24 DATED: January 15, 2020                                      Respectfully submitted,
25                                                              DAVID L. ANDERSON
                                                                United States Attorney
26
                                                                /s/ Kimberly Hopkins
27                                                              KIMBERLY HOPKINS
                                                                Assistant United States Attorney
28


     No. CR 19-00102 EMC___________
              Case 3:19-cr-00102-EMC Document 42 Filed 01/16/20 Page 2 of 2




 1                                         [PROPOSED] ORDER

 2           Leave is granted to the United States to dismiss Counts Two and Three of the Indictment in the

 3 above captioned case against John C. Fry, charging him with misuse of a computer in violation of 18

 4 U.S.C. § 1030(a)(2), and to dismiss Count Four of the Indictment, charging Mr. Fry with use of a social

 5 security number in violation of 42 U.S.C. § 408(a)(8), with prejudice.

 6

 7

 8 Date: January 16, 2020                                      _________________________________
                                                               HON. EDWARD M. CHEN
 9                                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     No. CR 19-00102 EMC___________
